Citation Nr: 1032976	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-01 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss 
disability.

2. Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran and Mrs. B.

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1966 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in May 2005, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for a bilateral 
hearing loss disability.  

In a rating decision in June 2010, the Veteran was granted 
service connection for posttraumatic stress disorder and assigned 
an initial rating of 50 percent.  

In August 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.

In April 2008, the Board remanded the claim for further 
development.  As the requested development has not been 
completed, further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The claim of service connection for a bilateral hearing loss 
disability is  REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The service personnel records show that the Veteran was an air 
freight specialist at Travis Air Force Base from December 1966 to 
about October 1967 and a helicopter mechanic at Bien Hoa Air 
Force Base, Vietnam, from September 1968 to about April 1970.



On the claim of service connection for a bilateral hearing loss 
disability, on entrance audiometric testing in August 1966, the 
thresholds in decibels at: 500, 1000, 2000, 3000, and 4000 Hz 
were 15(30), 15(25), 35(45), 45(55), 50(55), respectively, in the 
right ear; and 0(15), 0(10), 5(15), 5(15), 5(10), respectively in 
the left ear.  Right ear hearing "deafness" was noted.  It is 
assumed that service department audiometric tests prior to 
October 31, 1967, were in "ASA" units.  The figures in 
parentheses represent conversion to the current "ISO" units.

On separation audiometric testing in February 1970, the 
thresholds in decibels at: 500, 1000, 2000, 3000, and 4000 Hz 
were 15, 5, 15, 30, 30, respectively, in the right ear; and 20, 
10, 10, 10, 10, respectively, in the left ear.

After service, the Veteran worked around heavy equipment.  On 
audiometric testing in April 1989, the thresholds in decibels at: 
500, 1000, 2000, 3000, and 4000 Hz were 15, 15, 10, 15, 40, 
respectively, in the right ear; and 20, 15, 10, 35, 70, 
respectively, in the left ear.

On VA examination in March 2005, the Veteran indicated that his 
hearing decreased after his left ear drum was punctured in 
service by personnel cleaning wax from his ear.  He also claimed 
he was exposed to loud noises during service and noted a slow 
decrease in hearing in his right ear.  After service, he 
continued to work in a loud noise environment, first in the 
mining industry and currently as a machinist.  The diagnosis was 
bilateral sensorineural hearing loss.  The examiner concluded 
that the Veteran's hearing loss was at least as likely as not to 
be related to military exposure.  

On VA audiology examination in January 2009, the audiologist 
indicated that an opinion was being deferred until after the 
otologic examination and reevaluation of hearing acuity.  VA 
records shows that on January 30, 2009, the same audiologist 
referred to an addendum, which does not appear to be of record.  






On VA audiology examination in July 2009, a different audiologist 
referred to the addendum dated January 30, 2009, and cited the 
previous audiologist as concluding that the Veteran's hearing 
loss in the right ear and left ear were as least as likely as not 
a result of noise exposure while serving in the Air Force.  

On VA audiology examination in May 2010, audiologist concluded 
that given that the Veteran's pre-existing hearing loss in the 
right ear improved during service and he had essentially normal 
hearing acuity in the left ear upon induction in 1966 and 
separation in 1970, his hearing loss was less likely as not 
caused by or a result of acoustic trauma he experienced while 
service in the U.S. Air Force.  As apparently there are 
inconsistent opinions from the same audiologist, additional 
development under the duty to assist is needed. a 

In a rating decision in June 2010, the Veteran was granted 
service connection for posttraumatic stress disorder and an 
initial rating of 50 percent was assigned.  In August 2010, the 
Veteran's representative argued that the Veteran is entitled to a 
rating higher than 50 percent, which the Board construes as 
notice of disagreement.  As the RO has not yet issued a statement 
of the case as to this claim, the Board is required to remand the 
claim.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtained the VA addendum opinion, dated 
January 30, 2009, by VA audiologist, D.V.  If 
no record can be found or further efforts to 
obtain the record would be futile, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).





2. Afford the Veteran a VA examination by a 
VA audiologist, who has not previously 
examined the Veteran,  to determine whether 
it is more likely than not (probability 
greater than 50 percent), at least as likely 
as not (probability of 50 percent), less 
likely than not (probability less than 50 
percent) the Veteran's current bilateral 
hearing loss disability is due to the 
Veteran's exposure to steady noise while 
working on a flight line or as a helicopter 
crew member during service; and whether the 
pre-existing right ear hearing loss, noted on 
entrance examination, was aggravated by 
service, that is, whether the pre-existing 
right ear hearing loss was permanently made 
worse by an increase in the underlying 
pathology, considering accepted medical 
principles, pertaining to the history, 
manifestation, clinical course, and character 
of sensorineural loss.

The claims folder should be made available to 
the examiner.

3. Furnish the Veteran a statement of the 
case on the claim for an initial rating 
higher than 50 percent for posttraumatic 
stress disorder.  In order to perfect an 
appeal on the issue, the Veteran must timely 
file a substantive appeal.

4. After the development has been completed, 
adjudicate the claim of service connection 
for a bilateral hearing loss disability.  If 
the benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and return 
the case to the Board.





The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


